As filed with the U.S. Securities and Exchange Commission on January 15, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION 100 F. Street, N.E. Washington, D.C. 20549 APPLICATION FOR AN ORDER PURSUANT TO SECTIONS 6(c) AND 17(b) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE "ACT"), GRANTING AN EXEMPTION FROM SECTION 17(a) OF THE ACT, AND PURSUANT TO SECTION 17(d) OF THE ACT AND RULE 17d-1 UNDER THE ACT, PERMITTING CERTAIN JOINT TRANSACTIONS (File No.811-07528) SPECIAL OPPORTUNITIES FUND, INC. , 2ND FLOOR MILWAUKEE, WISCONSIN53202 BROOKLYN CAPITAL MANAGEMENT, LLC PARK 80 WEST, PLAZA TWO, , SUITE 708 SADDLE BROOK, NJ 10570 Communications, Notice and Order to: Phillip Goldstein, Chairman Special Opportunities Fund, Inc. c/o Brooklyn Capital Management, LLC Park 80 West, Plaza Two, 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 Copies to: Thomas R. Westle, Esq. Rustin I. Paul, Esq. Blank Rome LLP 405 Lexington Avenue, 23rd Floor New York, NY10174 (212) 885-5000 This Application (including this cover page and exhibits) consists of 30 pages. As filed on January 15, 2013. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ) In the Matter of the Application of ) ) SPECIAL OPPORTUNITIES FUND, INC. AND ) BROOKLYN CAPITAL MANAGEMENT, LLC ) ) C/O BROOKLYN CAPITAL MANAGEMENT, LLC ) PARK 80 WEST, PLAZA TWO, ) , SUITE 708 ) SADDLE BROOK, NJ 10570
